Citation Nr: 0801869	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-16 684	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a headache 
disorder.  

4.  Entitlement to service connection for a right wrist 
disorder, including as secondary to a service-connected left 
wrist disability.        

5.  Entitlement to a compensable disability rating for the 
left wrist disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
February 1992.  He later served in the reserves.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 1992 and July 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Montgomery, Alabama and Baltimore, Maryland.  After the 
August 1992 determination, the veteran relocated and 
jurisdiction of his case was transferred to the RO in 
Baltimore.  

In November 2007 the veteran testified at a hearing at the 
Board's offices in Washington, DC, before the undersigned 
judge.

During the hearing, the veteran's representative indicated 
the veteran was seeking service connection for 
gastroesophageal reflux disease (GERD).  See hearing 
transcript at page 36.  There is no indication the RO has 
addressed this additional claim, so it is referred to the RO 
for appropriate action.

Also, in a recent March 2007 rating decision, the RO had 
denied various other claims the veteran had filed.  And 
during the hearing, the undersigned judge asked the veteran 
whether he intended to file a notice of disagreement (NOD) 
concerning those additional claims to initiate an appeal of 
them to the Board.  See the hearing transcript at page 3.  
The veteran and his representative indicated they were 
intending to do this, so the presiding judge permitted them 
to offer testimony concerning those additional issues during 
the hearing.  Yet, upon further review of the claims file, 
the Board sees the veteran has not yet perfected an appeal of 
those additional claims by first filing a NOD and, upon 
receiving a statement of the case (SOC), then filing a 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2007).  Concerning this, the Board is aware RO hearing 
transcripts can constitute a NOD.  See Tomlin v. Brown, 5 
Vet. App. 355 (1993) (statement of disagreement at 
VA hearing, when reduced to writing by hearing transcript, 
meets requirement that NOD be in writing as of date of 
certification of transcript).  However, in another pertinent 
case, the U. S. Court of Appeals for Veterans Claims (Court) 
held that a Board hearing transcript, even once transcribed, 
may not be recognized as a valid NOD.  See Beyrle v. Brown, 9 
Vet. App. 24 (1996) (indicating that hearing testimony before 
the Board would not be construed as a valid NOD and would not 
serve to trigger or initiate appellate review of the claim).  
Part of the apparent reasoning for making this critical 
distinction is that the NOD must be filed at the VA office 
(i.e., the RO) that denied the claims in question, or at 
whatever VA office that has assumed jurisdiction over the 
claims following, for example, the transfer of records.  See 
38 C.F.R. § 20.300.  Therefore, until the veteran or his 
representative files a valid NOD within the one-year filing 
period, at the RO, these claims are not before the Board.

Previously, concerning the bilateral ankle and low back 
claims at issue, the RO had considered the August 1992 rating 
decision denying these claims as final and binding on the 
veteran on the premise he did not appeal it.  And, as such, 
the RO characterized these issues as whether he had submitted 
new and material evidence to reopen these claims.  38 C.F.R. 
§ 3.156 (2007).  However, the Board will consider whether a 
September 1992 statement in support of these claims 
(VA Form 21-4138) that he submitted well within one year of 
notification of that August 1992 rating decision constituted 
a timely NOD.  If it did, then new and material evidence is 
not required.  See, e.g., Myers v. Prinicipi, 16 Vet. App. 
228 (2002) (indicating a decision years earlier never became 
final and binding on the veteran because he had submitted a 
timely NOD in response to initiate an appeal).

Concerning this, a written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (here, the RO) and a desire to contest the 
result will constitute a NOD.  38 C.F.R. § 20.201 (2007).  
While special wording is not required, the NOD must be in 
writing and in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that the RO mailed notice of the 
determination.  38 C.F.R. § 20.302(a).  

In this case at hand, in the August 1992 rating decision in 
question, the RO denied the veteran's claims for service 
connection for ankle and low back disorders.  The RO provided 
him notice of that denial later that same month.  And as 
mentioned he responded by submitting a VA Form 21-4138 in 
September 1992, so within one year of being notified of that 
decision, indicating he disagreed with the decision denying 
service connection and attaching additional medical evidence 
in support of these claims.  His statement was clearly 
tantamount to a timely NOD.  38 C.F.R. § 20.201.  See also 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming 
the veteran desired appellate review, meeting the requirement 
of § 20.201 was not an onerous task).  See, too, Acosta v. 
Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 
9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 
528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 
(Fed. Cir. 1994).  Consequently, the August 1992 decision is 
not final and binding 
on the veteran, so a new and material evidence analysis is 
unnecessary before adjudicating the underlying merits of his 
ankle and low back claims at issue.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).  See also, again, 
Myers v. Prinicipi, 16 Vet App 228 (2002).  Although the RO 
indicated in an October 1992 letter that it was not accepting 
the September 1992 statement as a NOD, the Board disagrees as 
the veteran clearly indicated his intent to appeal the 
previous decision.

Finally, the right wrist and headache disorders at issue also 
should not be characterized as new and material evidence 
claims.  Concerning this, the veteran originally filed 
December 1998 and July 1999 claims for service connection for 
these disorders.  In a December 1999 rating decision, the RO 
denied service connection for right wrist and headache 
disorders on the basis that his claims were not well 
grounded.  The RO provided him notice of that denial that 
same month.  On November 9, 2000, the Veterans Claims 
Assistance Act (VCAA) (since codified at 38 U.S.C.A. § 5100 
et seq.) became law.  The VCAA provided that under certain 
circumstances claims that had been denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, may be readjudicated as if the 
denial had not been made, on a de novo basis.  The Board 
views unappealed rating decisions to be final as of the date 
of the notification letter, not as of the date the one-year 
period expires.  See 38 U.S.C.A. §§ 5104, 7105(c) (West 
2002); 38 C.F.R. § 3.104 (2007).  Therefore, the prior 
December 1999 rating decision falls within the time frame for 
de novo readudication of the right wrist and headache 
disorder claims.  In that regard, once the RO determined that 
it would undertake de novo reconsideration of these claims, 
the previous claims remained open, pending, and unadjudicated 
until the July 2003 rating decision on appeal.  Thus, a new 
and material evidence analysis is not warranted for these 
issues, either.

The Board is remanding the claims for the right wrist and low 
back disorders to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  But the Board will go ahead and decide the 
remaining claims.  


FINDINGS OF FACT

1.  There is no evidence of a chronic bilateral ankle 
disorder during service or of arthritis in the ankles within 
one year after service, and there also is no evidence of 
current residuals of any ankle injury in service.

2.  There is, however, competent and credible evidence 
showing the veteran's current headache disorder has 
continuously existed since his discharge from service. 

3.  His left wrist disability is characterized by some 
limitation of motion with pain and minor functional loss, 
without evidence of ankylosis.   


CONCLUSIONS OF LAW

1.  The veteran does not have a current bilateral ankle 
disorder that was incurred or aggravated during service or 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 1137, 5107 (West 
2002); 
38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2007).

2.  The veteran has a current headache disorder stemming from 
his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  The criteria are met for a higher disability rating of 10 
percent, but no greater, for the left wrist disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 4.31, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Code 5299-5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the VCAA.
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in April 
2002, December 2006, and February 2007.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate 
both service connection and increased rating claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claims.  See also Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

With regard to additional VCAA notice, later March 2006, 
December 2006, February 2007, and April 2007 letters from the 
RO further advised the veteran that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).    

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, most VCAA notices were provided after the initial 
unfavorable August 1992 and July 2003 AOJ decisions.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in December 2006, February 2007, and April 2007, it 
did not go back and readjudicate the claims by way of a 
subsequent SSOC.  So in essence, based on the above caselaw, 
the timing defect in VCAA notice was not rectified.  Although 
the Court also recently held the failure of the claimant to 
submit additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless, see, e.g., Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007), since the veteran did in fact submit additional 
pertinent lay statements and VA treatment records following 
the additional VCAA notice, in this case, Medrano does not 
exempt the RO from issuing a subsequent readjudication.  
Thus, the timing error remains.       

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice is presumed prejudicial, and the VA has the burden of 
rebutting this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due timing 
error as required has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, 
he reasonably understands from the notices provided what was 
needed.

Specifically, the veteran submitted VA treatment records, 
private medical evidence, lay statements, hearing testimony, 
employment records, and duplicate service medical records 
(SMRs) clearly showing actual knowledge of the evidence 
required to substantiate his claims on appeal.  In addition, 
all VCAA notices provided by VA are clear and pertinent to 
his contentions, such that a reasonable person could 
understand what was required to prove the claims.  In June 
2007, he acknowledged receipt of VCAA notice by indicating 
that he had no further evidence to submit.  Overall, he was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  There is no allegation or evidence 
that the timing error affected the essential fairness of the 
adjudication of the claims.     

As for the duty to assist, the RO has obtained the veteran's 
SMRs, Army Reserve records, relevant VA treatment records, 
private medical evidence he authorized, and the reports of 
his several VA medical examinations.  The Board realizes that 
a medical examination has not been conducted or medical 
opinion obtained concerning the bilateral ankle disorder 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
But the standards of McLendon are not met in this case.  
There is neither medical evidence demonstrating that any 
current ankle disorder is linked to service, nor credible 
evidence of continuity of symptomatology of this disorder 
since service.  There is simply no competent evidence of a 
current disability or persistent recurrent symptoms of a 
disability.  The Board is therefore satisfied that the RO has 
provided all assistance required by the VCAA.  38 U.S.C.A. 
§ 5103A.   

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).    

Some diseases on the other hand are chronic, per se, such as 
arthritis, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Analysis - Bilateral Ankle Disorder

In his original February 1992 claim for compensation, the 
veteran asserted that he experiences recurrent knee and ankle 
pain, ever since he sprained his right ankle sprain during 
service in February and March of 1988.  

SMRs show that upon induction, pes planus was noted.  
However, the veteran has never asserted service connection 
for pes planus (a congenital foot, as opposed to an ankle 
disorder).  Consequently, this issue will not be addressed.  

However, SMRs do reveal the veteran sprained his right ankle 
in February 1988.  He received further treatment into March 
1988; however, it was noted that it resolved.  SMRs do not 
show any complaint, treatment, or diagnosis of a left ankle 
disorder.  Significantly, his January 1992 separation 
examination is negative for any evidence of any ankle 
disorder.  Overall, SMRs demonstrate no left ankle disorder, 
and a right ankle sprain that was acute and transitory in 
nature, and resolved without residual disability.      

Post-service, within a few months of discharge, the veteran 
did report to the April 1992 VA examiner that his ankles were 
popping.  However, upon objective examination and X-rays, 
ankles were normal bilaterally.  Since there is no objective 
indication of arthritis within one year after service, 
the veteran is not entitled to application of the presumptive 
provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be 
objectively confirmed by X-ray.  38 C.F.R. § 4.71a, DC 5003.  
In addition, there was no allegation or evidence of a 
bilateral ankle disorder when the veteran underwent post-
service Army Reserve examinations dated in December 1995 and 
August 2000.  According to VA treatment records, when the 
veteran sprained his left ankle on his driveway in April 
2003, there was no indication this was in any way related to 
a previous in-service injury or event.  Overall, post-
service, there is simply no competent evidence of the 
existence of a current bilateral ankle disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted. Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The veteran indicated at the hearing that a physician told 
him he had mild degenerative joint disease (DJD) of the feet.  
However, "the connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
In addition, VA X-rays performed in April 2003 of the left 
ankle showed some calcification, but no clear evidence of DJD 
or any other disorder.  Most importantly, there is no 
competent evidence of a nexus between any current bilateral 
ankle disorder and his period of active service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).   

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a bilateral ankle 
disorder, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Headache Disorder

The veteran asserts that he has experienced headaches 
associated with a cervical injury since his April 1990 MVA 
during service.  In the alternative, he suggests that his 
headaches are secondary to a shoulder disorder.  See November 
2007 hearing testimony.   

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  A VA neurology consult dated in 
June 2004 diagnosed the veteran with a combination of 
migraine and tension headaches.  In light of this, the 
evidence at least shows a current headache disorder.  

SMRs show once instance of treatment for headaches in May 
1991.  However, these headaches were associated with an acute 
and transitory viral illness.  There was no mention of 
headaches in the treatment records documenting the April 1990 
MVA during service, although the reports did mention cervical 
pain.  Most significantly, however, upon discharge in January 
1992, the veteran reported headaches on the report of medical 
history.  In this vein, the veteran is indeed competent to 
report symptoms of headaches from the time of his military 
service.  Layno, 6 Vet. App. at 469.  See also 38 
C.F.R.§ 3.159(a)(2).  In addition, given the report of 
medical history confirming the veteran's complaints of 
headaches, the Board finds the veteran's testimony and 
statements regarding in-service headaches after his MVA to be 
credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  Overall, SMRs and the veteran's statements and 
testimony provide clear evidence in support of headaches 
during service, although it is not clear whether the 
condition was chronic at that time.       

Post-service, with regard to continuity of symptomatology, 
the first medical evidence of complaints of headaches is from 
a December 1996 Army Reserve treatment record.  Subsequently, 
VA treatment records from 1997 through 2005 show consistent 
treatment for headaches associated with neck and shoulder 
pain.  The precise etiology remained uncertain, but it was 
frequently noted by medical personnel that the pertinent 
history included the April 1990 in-service MVA and a post-
service 1994 MVA.  The veteran has also submitted a lay 
statement dated in June 2007 from his mother testifying that 
the veteran has experienced headaches since his military 
service.  The veteran's lay assertions, supported by others, 
are credible for purposes of establishing continuity of 
symptomatology.  Barr, 21 Vet. App. at 310 (2007).  All 
things considered, the post-service complaints reported by 
the veteran are sufficiently similar and close in time to the 
in-service complaints to demonstrate continuity, adequate to 
award service connection for headaches.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.      

Most importantly, as already alluded to, VA treatment records 
from 1997 through 2007 suggest that his headache disorder at 
least partially is related to the in-service MVA.  In 
particular, an August 1997 VA treatment record suggests a 
connection. There are no contrary medical opinions of record.  
The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  The Board concludes his reported 
history of headaches following the MVA is accurate.  Further, 
the veteran's lay testimony describing in-service and post-
service symptoms of headaches stemming from an MVA are 
supported by later diagnoses of medical professionals.  
Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  All things 
considered, there is some competent medical evidence 
suggesting a nexus between the veteran's current headache 
disorder and his in-service April 1990 MVA.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).    

Resolving doubt in the veteran's favor, the Board finds 
sufficient evidence of in-service headaches with continuous 
symptoms and current evidence of chronic disability to 
establish service connection.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The appeal is granted.  The precise 
nature and extent of this headache disorder is not at issue 
before the Board at this time.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  
38 C.F.R. § 4.10.  If a veteran has an unlisted disability, 
it will be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical location.  
38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific 
means of listing diagnostic code for unlisted disease or 
injury).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability, to the extent it impacts his current level, in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

The left wrist claim at issue arises from a claim for an 
increased rating received in January 2002.  As a result, only 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  That is to say, the Board must consider whether there 
have been times when his disabilities have been more severe 
than at others.  The relevant temporal focus for adjudicating 
the level of disability of an increased rating claim is from 
the time period one year before the claim was filed (in this 
case, January 2001) until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2007).    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, when a disability is assigned 
the maximum rating for loss of range of motion, application 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not required. Id.



Analysis - Left Wrist Disability

The veteran's residuals of a service-connected left wrist 
injury are rated as noncompensable (zero-percent disabling) 
by analogy under Diagnostic Code 5299-5215, limitation of 
motion of the wrist.  38 C.F.R. § 4.71a.  See 38 C.F.R. §§ 
4.20, 4.27, 4.31.    

The veteran's right hand is his major, or dominant, hand.  38 
C.F.R. § 4.69. Therefore, his left wrist is his minor, or 
non-dominant, wrist.  Diagnostic Code 5215 provides for a 
maximum rating of 10 percent for limitation of motion of the 
wrist for either the dominant or non-dominant hand when 
dorsiflexion is less than 15 degrees or when palmer flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a.  
Normal range of motion for the wrist is 70 degrees of 
dorsiflexion (extension) and 80 degrees of palmar flexion.  
38 C.F.R. § 4.71, Plate I.  Normal ulnar deviation is 45 
degrees, while normal radiation deviation is 20 degrees.  Id.      

Upon review of the evidence, the Board finds the Board finds 
that the overall disability picture more accurately reflects 
a higher 10-percent disability under Diagnostic Code 5299-
5215.  38 C.F.R. § 4.7.  Specifically, the veteran has had, 
at best, some limitation of motion.  See July 2003 VA 
examination report (60 degrees of dorsiflexion, 50 degrees of 
palmar flexion, 30 degrees ulnar deviation, 5-10 degrees 
radial deviation); May 2004 VA examination (20 degrees ulnar 
deviation, full range of motion for other measurements); June 
2004 VA examination (40 degrees of ulnar deviation, full 
range of motion for other measurements); and January 2007 VA 
examination (40 degrees ulnar deviation, full range of motion 
for other measurements).  However, VA X-rays dated in April 
2003 noted left wrist swelling.  At all VA examinations and 
at the hearing, the veteran reported chronic pain.  Diagnoses 
include tendonitis and chronic left wrist strain.  The 
veteran also wears a wrist brace.  He also reports difficulty 
working at times due to his left wrist.  The examiners found 
no other factors of functional loss.  Accordingly, the Board 
finds that the veteran's pain and mild limitation of motion 
alone warrants a 
10-percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 206.
  
A 10-percent rating is the maximum evaluation available under 
Diagnostic Code 5215.  Therefore, a rating in excess of 10 
percent may be assigned only under a different diagnostic 
code or on an extra-schedular basis. 

The Board notes that other diagnostic codes for wrist 
disabilities provide even higher disability ratings.  
However, there is no objective evidence that his service-
connected left wrist residuals cause ankylosis (Diagnostic 
Code 5214), impairment of the ulna (Diagnostic Code 5211), 
impairment of the radius (Diagnostic Code 5212), or 
impairment of supination or pronation (Diagnostic Code 5213).  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

In fact, even the current 10-percent evaluation under 
Diagnostic Code 5215 may be somewhat generous given that the 
March 2003 VA examiner openly questioned the veteran's 
credibility and the May 2004 VA examiner indicated the 
veteran demonstrated "excessive pain behavior" upon 
examination.  In conclusion, the Board finds that the 
evidence supports a 10-percent rating, but no higher, for the 
veteran's service-connected residuals of an in-service left 
wrist injury.  38 C.F.R. § 4.3.  This level of disability has 
remained constant throughout the entire appeal period.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).

Extra-Schedular Consideration

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) may be assigned when there is 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  See VAOPGCPREC 
6-96.  In this case, there is no evidence of any 
hospitalization associated with the disabilities in question, 
much less on a frequent basis.  The veteran's evaluation and 
treatment, instead, has been on an outpatient basis, not as 
an inpatient.  In addition, although during his hearing he 
related that his left wrist and headache disabilities 
somewhat limit his ability to work as a medical technician 
for VA, he also acknowledged that he is still working.  
The Board finds no evidence that his disabilities markedly 
interfere with his ability to work, meaning above and beyond 
that contemplated by his separate schedular ratings.  See, 
too, 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  The 
standard for extra-schedular consideration is quite high.   


ORDER

Service connection for a bilateral ankle disorder is denied.   

Service connection for a headache disorder is granted.    

A higher 10-percent rating for the left wrist disability is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.     


REMAND

Before addressing the merits of the claim for service 
connection for a right wrist disorder on a direct and 
secondary basis and for a low back disorder on a direct 
basis, the Board finds that additional development of the 
evidence is required.

First, concerning VCAA notice, the letters of record sent by 
the RO to the veteran fail to discuss secondary service 
connection for his right wrist disorder on the premise that 
it is proximately due to, the result of, or chronically 
aggravated by his already service-connected left wrist 
disability.  Therefore, a remand is required for the RO to 
issue another VCAA letter that is compliant with 38 C.F.R. 
§ 3.159(b)(1) and with all legal precedent.

Second, a VA examination and opinion are needed to determine 
if any current right wrist disorder is proximately due to, 
the result of, or chronically aggravated by the service-
connected left wrist disability, and if his current low back 
disorder is linked to low back pain reported during service 
or, instead, more likely the result of various intercurrent 
injuries he has sustained during the years since service.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this vein, the veteran's SMRs are entirely unremarkable 
for any complaint, treatment, or diagnosis of a right wrist 
disorder.  However, he is service connected for residuals of 
a left wrist injury due to a bicycle accident during service, 
in December 1988.  Post-service, the first evidence of any 
right wrist pain is from his July 1999 claim.  VA X-rays 
taken in March 2004 document a fusion or coalition between 
the right lunate and triquetrum in his right wrist.  In 
addition, VA nerve conduction velocity (NCV) testing for the 
wrists in September 2004 notes the possibility of carpal 
tunnel syndrome.  

Aside from direct service connection, the veteran has also 
suggested that his right wrist discomfort stems from overuse 
as the result of not being able to utilize his left wrist 
(since it is disabled).  See his November 2007 Board hearing 
testimony at page 22.  He testified that a VA physician told 
him that he believes there is indeed such a secondary cause-
and-effect relationship.  The Board has thoroughly reviewed 
the VA treatment records on file and found no evidence any 
physician has offered this opinion in written form.  Absent 
this documentation, "the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).   

However, based on the Court's recent decision in McLendon, 
and some lay evidence suggesting a connection between the 
veteran's right wrist disorder and his already service-
connected left wrist disability, a medical examination and 
opinion are required in this case to determine the nature and 
etiology of any current right wrist disorder.   

Concerning his low back disorder, the veteran maintains that 
he injured his low back in an altercation during service.  
See hearing transcript at pages 23-25.  He asserts that since 
the altercation he has experienced chronic back pain.  

Private X-rays dated in December 2003 noted degenerative disc 
disease (DDD) of the lumbar spine.  A VA treatment record 
dated in January 2006 documents a focal disc extrusion 
without stenosis.  Based on this, the evidence at least shows 
a current low back disorder.  Nonetheless, SMRs do not show a 
low back injury due to any altercation during service.  
However, during service, the veteran did report experiencing 
low back pain for four days in July 1988, and that was his 
diagnosis.  Later during service, in April 1990, he reported 
experiencing low back pain in the mid-dorsal spine due to a 
motor vehicle accident (MVA).  The diagnosis was mild lumbar 
sprain.  Significantly, X-rays in April 1990 were negative 
for any traumatic arthritis or other disorder.  When examined 
in January 1992 in anticipation of separating from the 
military, intermittent low back pain was noted - but no 
associated underlying diagnosis provided to explain the cause 
for it.  His active duty military service ended in February 
1992.

In April 1992, so only two or so months after his discharge 
from active duty military service, the veteran had a VA 
examination.  He again reported experiencing back pain, and 
pain was noted upon movement.  However, X-rays revealed no 
abnormality, and again, the diagnosis was of low back pain 
only.  There is also evidence he has sustained several 
intercurrent low back injuries during the years since.  See 
38 C.F.R. § 3.303(b).  In particular, private Maryland 
Physicians Associates treatment records document he sustained 
an acute lumbar strain due to an intercurrent MVA in July 
2001.  Notably, at the time he reported that he had 
experienced a "complete recovery" from his previous MVA 
during service, in April 1990.  He also more recently 
sustained an acute strain of his lumbar spine in a September 
2002 MVA.  Finally, a January 2005 VA treatment record 
notes chronic low back pain since an intercurrent (civilian) 
work injury in December 2004.  Indeed, it is significant 
that, at his hearing, the veteran denied sustaining any of 
these post-service intercurrent injuries to his low back, 
despite their clear documentation in his records.  See 
hearing transcript at pages 24-25.  

Since, however, it is unclear what extent of his current low 
back impairment is attributable to his military service, 
versus the intercurrent injuries since service, a VA medical 
examination and opinion are needed to assist in making this 
important determination.  McLendon, supra.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.	Send him a VCAA notice letter notifying 
him and his representative of what 
evidence is required to substantiate 
the secondary service connection for a 
right wrist disorder on the basis that 
it is proximately due to, the result 
of, or chronically aggravated by his 
service-connected left wrist 
disability.     

2.	Then arrange for him to undergo the 
appropriate VA examination to 
determine the nature and etiology of 
his current low back degenerative 
disc disease and any current right 
wrist disorder.  He is hereby advised 
that failure to report for his 
scheduled VA examination, without 
good cause, may have adverse 
consequences for his claims.  
The examination should include any 
necessary diagnostic testing or 
evaluation.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of his pertinent medical 
history - including, in particular, 
the records of any treatment in 
question.  

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to 
indicate whether it is at least as 
likely as not (50 percent or more 
probable) any current right wrist 
disorder is proximately due to, the 
result of, or permanently aggravated 
by his already service-connected left 
wrist disability, or is otherwise 
directly related to his military 
service?

In addition, based on a physical 
examination and comprehensive review 
of the claims file, the examiner is 
asked to indicate whether it is at 
least as likely as not (50 percent or 
more probable) the degenerative disc 
disease the veteran has in his low 
back is associated with the low back 
pain/strain he experienced during 
service and/or injuries he sustained 
during service.  In making this 
critical determination, the examiner 
should address the significance (if 
any) of several post-service 
intercurrent injuries in motor 
vehicle accidents documented by the 
Maryland Physicians Associates 
treatment records dated in July 2001 
and September 2002, as well as a 
December 2004 intercurrent work 
injury noted in a January 2005 VA 
treatment record.  Considering this 
evidence, indicate whether it is more 
likely that the current degenerative 
disc disease is a residual of these 
intercurrent injuries since service.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then readjudicate the veteran's right 
wrist and low back disorder claims in 
light of any additional evidence 
received since the November 2006 SSOC.  
      If these claims are not granted to 
his satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


